PER CURIAM.
Damon Lewis appeals from his judgment of conviction and sentence for burglary while armed, raising two issues on appeal. As to issue I, we find the appellant’s position to be without merit and affirm the appellant’s conviction. As to issue II, we reverse the appellant’s designation as a habitual violent felony offender, finding that there was insufficient evidence that appellant’s imprisonment for the prior felony ended less than five years before he committed the present felony. Accordingly, we reverse appellant’s designation as a habitual violent felony offender and vacate his sentence and remand with directions that, unless the state presents evidence that Lewis’ incarceration for the prior felony ended less than five years before he committed the present felony, he be sentenced other than as a habitual offender. Allen v. State, 487 So.2d 410 (Fla. 4th DCA 1986).
BOOTH, ZEHMER and WOLF, JJ., concur.